UNITED STATES DlSTRlCT COURT
l\/l|DDLE D|STR|CT OF FLOR|DA
TAl\/lPA DlVlSlON
UNlTED STATES OF Al\/lERlCA,
v. CASE NO. 8109-CR-34-T-17AAS

ALFONZG LEE JOE.

 

ORDER
This cause is before the Court on:

Dkt. 65 Unopposed l\/lotion for Sentence Reduction
Under the First Step Act of 2018
Defendant Alfonzo Lee Joe moves for a sentence reduction under Section
404 of the First Step Act of 2018, and 18 U.S.C. Sec. 3582(0)(1)(B).

On September 3, 2009, Defendant Joe vvas sentenced on Counts 1 and
2 of the Superseding lnformation, Which charged Defendant Joe With distribution of
5 grams or more of cocaine base, in violation of 21 U.S.C. Sec. 841(a)(1) and
841(b)(1)(l3)(iii), and possession of a firearm, in violation of 18 U.S.C. Sec. 924(0),
to a term of imprisonment of 120 months on Count 1, followed by an 8-year term
of supervised release, and a term of imprisonment of 60 months on Count 2, to run
consecutive to Count 1, followed by a 5-year term of supervised release, concurrent

With the term of supervised release imposed on Count 1. (Dkts. 35, 36, 38).

Defendant Joe moves for a reduction of the term of imprisonment from 120
months to 60 months on Count 1, and a reduction of the term of supervised

release from 8 years to 6 years.

Case No. 8:09-CR-34-T-17AAS

The Government does not oppose Defendant Joe’s request for

sentence reduction

After consideration, the Court grants Defendant Joe’s Unopposed l\/lotion

for Sentence Reduction Under the First Step Act of 2018. Accordingly, it is

ORDERED that Defendant Alfonzo Lee Joe’s Unopposed l\/lotion for
Sentenoe Reduction Under the First Step Act of 2018 (Dkt. 65) is granted.
Defendant Joe’s term of imprisonment is reduced to 60 months on Count 1,
and the term of supervised release is reduced to 6 years. All other provisions

of the sentence imposed on September 3, 2009 shall remain intact.

DONE and ORDERED in Chambers in Tampa, F|orida on thisz day of
April, 2019.

 

 

 

Copies to:

All parties and counsel of record

